DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 9 September 2022.  Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 have been amended.  Claims 3, 10 and 17 have been cancelled.  Claims 1, 2, 4-9, 11-16 and 18-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 6, filed 9 September 2022, with respect to objected claims 6, 13 and 20 have been fully considered and are persuasive in light of the claim amendments filed on 9 September 2022.  The objections of claims 6, 13 and 20 have been withdrawn. 

Applicant's arguments, see Remarks, pg. 6-9, filed 9 September 2022, with respect to rejected claims 1, 2, 4-9, 11-16 and 18-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

With respect to the argument, 
Hirst does not disclose, teach, or suggest the claimed recitation wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid, as recited in claim 1, or claims 8 and 15, which recite features similar to claim 1.  (see Remarks, pg. 7, paragraph 2)

The Examiner respectfully disagrees.


The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the qrid” in claims 1, 8 and 15 was newly presented in the Amendment After Non-Final received on 9 September 2022 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, 
However, Bloor also fails to disclose, teach, or suggest the claimed recitation wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid, as recited in the Applicant's claims. Thus, there is no teaching, suggestion, or other motivation in Bloor to modify Hirst in a manner that would yield the limitations recited in the claim.  (see Remarks, pg. 7, paragraph 3)

The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the qrid” in claims 1, 8 and 15 was newly presented in the Amendment After Non-Final received on 9 September 2022 by the Office, and has been addressed as set forth in the Office Action below.

With respect to the Applicant’s argument, 
However, Majumder also fails to disclose, teach, or suggest the claimed recitation wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid, as recited in the Applicant's claims. Thus, there is no teaching, suggestion, or other motivation in Majumder to modify Hirst in a manner that would yield the limitations recited in the claim.  (see Remarks, pg. 8, paragraph 2)

The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the qrid” in claims 1, 8 and 15 was newly presented in the Amendment After Non-Final received on 9 September 2022 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, 
However, Rombouts also fails to disclose, teach, or suggest the claimed recitation wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid, as recited in the Applicant's claims. Thus, there is no teaching, suggestion, or other motivation in Rombouts to modify Hirst in a manner that would yield the limitations recited in the claim.  (see Remarks, pg. 8, paragraph 4)

The Examiner respectfully disagrees. 

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the qrid” in claims 1, 8 and 15 was newly presented in the Amendment After Non-Final received on 9 September 2022 by the Office, and has been addressed as set forth in the Office Action below.

With respect to the Applicant’s argument, 
Hodges also fails to disclose, teach, or suggest the claimed recitation wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid, as recited in the Applicant's claims. Thus, there is no teaching, suggestion, or other motivation in Hodges to modify Hirst in a manner that would yield the limitations recited in the claim.  (see Remarks, pg. 9, paragraph 3)

The Examiner respectfully disagrees. 

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the qrid” in claims 1, 8 and 15 was newly presented in the Amendment After Non-Final received on 9 September 2022 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, 
Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Hirst, in view of Bloor, in view of Majumder, in view of Rombouts, and further in view of Hodges. As noted above, none of the art of record discloses, teaches, or suggests the claimed recitations of claim 15 from which claim 20 depends.

The Examiner respectfully disagrees.


The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the qrid” in claims 1, 8 and 15 was newly presented in the Amendment After Non-Final received on 9 September 2022 by the Office, and has been addressed as set forth in the Office Action below.


Claims 1, 8 and 15 stand objected to and claims 1, 2, 4-9, 11-16 and 18-23 stand rejected under 35 U.S.C. 103.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1 recites “a microgrid” in line 4 and “the grid” in lines 8-9.  To avoid an ambiguity in the claim language, the same recitations should be used for each claim limitation.  Suggest claim language:  “the microgrid” in lines 8-9; and has been interpreted as such for the purpose of examination. 

Claim 8 recites “a microgrid” in line 3 and “the grid” in line 8.  To avoid an ambiguity in the claim language, the same recitations should be used for each claim limitation.  Suggest claim language:  “the microgrid” in line 8; and has been interpreted as such for the purpose of examination. 

Claim 15 recites “a microgrid” in line 5 and “the grid” in line 8.  To avoid an ambiguity in the claim language, the same recitations should be used for each claim limitation.  Suggest claim language:  “the microgrid” in line 8; and has been interpreted as such for the purpose of examination. 
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Publication No. GB 2 361 118 A (hereinafter Hirst) in view of U.S. Patent Publication No. 2014/0336835 A1 (hereinafter Bloor) in further view of U.S. Patent Publication No. 2016/0197477 A1 (hereinafter Majumder) and U.S. Patent Publication No. 2012/0243274 A1 (hereinafter Feng).
As per claim 1, Hirst substantially teaches the Applicant’s claimed invention.   Hirst teaches the limitations of a method for autonomous control of a load, comprising: 
determining, by a load controller (Fig. 1, element 7; i.e. a responsive load controller) is part of a load (pg. 7, lines 12-18; i.e. “The responsive load controller is … built into a device which consumes intermittent or varying power from the mains supply.  An example of such a device is a refrigerator …”), a primary control response (i.e. a switch control signal) based on at least one grid parameter measured locally with respect to the load (pg. 5, lines 14-28 and pg. 8, lines 14-19); and 
modifying, by the load controller (Fig. 1, element 7), operation of the load based on the primary control response (pg. 5, lines 14-28 and pg. 8, lines 19-21; i.e. a simple on-off switch).

Not expressly taught is a microgrid load; 
a load controller that comprises a processor; 
a load in a microgrid; and 
wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

	However Bloor, in an analogous art of a responsive load control method (pg. 1, par. [0001]), teaches the missing limitation of a load controller (Fig. 1, element 120) that comprises a processor (pg. 4, par. [0057] and [0058]) for the purpose of control power consumption (pg. 4, par. [0057]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst to include the addition of the limitation of a load controller that comprises a processor to ensure load changes are fairly and evenly shared by all power consuming devices (Bloor: pg. 2, par. [0016]). 

	Hirst in view of Bloor does not expressly teach a microgrid load; 
a load in a microgrid; ; and 
wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

However Majumder, in an analogous art of power control (pg. 1, par. [0001]), teaches the missing limitations of a microgrid load (pg. 3, par. [0048] and [0049] and Fig. 1, elements 12A-D); and a load (Fig. 1, element 12A-D) in a microgrid (pg. 3, par. [0048] and [0049] and Fig. 1, element 1) for the purpose of controlling power supply on the micro-grid (pg. 3, par. [0048] and [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor to include the addition of the limitations of a microgrid load; and a load in a microgrid to advantageously provide better balancing performance during a transition phase when islanding (Majumder: pgs. 1-2, par. [0006] and [0016]).

Hirst in view of Bloor in further view of Majumder does not expressly teach wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

However Feng, in an analogous art of droop control (pg. 3, par. [0037]), teaches the missing limitation of using a droop control technique that is shared by another component (i.e. one of a plurality of connected parallel-connected power converters) that affects a grid for determining an amount of current that the another component is using to stabilize the grid (pg. 1, par. [0001] and pg. 3, par. [0038]; [0038] - “Each of the plurality of parallel-connected power converters may include a droop controller. Each droop controller may be operable to modify the output voltage droop characteristic of its respective power converter by varying the dc link reference voltage of its respective power converter based on the output current of its respective power converter and the average of the output currents of the plurality of power converters.”; Examiner’s Note: the limitation of “to stabilize the grid” is a matter of intended use and does not result in any difference in steps/structure between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art) for the purpose of controlling a component in a grid (pg. 1, par. [0001] and pg. 3, par. [0035]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder to include the addition of the limitation of using a droop control technique that is shared by another component that affects a grid for determining an amount of current that the another component is using to stabilize the grid to eliminate unwanted circulating currents flowing between to components (Feng: pg. 1, par. [0010]).

As per claim 2, Hirst teaches the load is modified to achieve a response on the grid that is opposite to that of the primary control response (pg. 5, lines 14-28; i.e. switching off or reducing power supply increases the available power of a mains supply and switching on or increasing power supplied reduces the available power of the mains supply).

As per claim 4, Hirst teaches the droop control technique is a cross-coupled volt-VAr-frequency-watt droop technique (pg. 5, lines 14-28; i.e. “means for switching off or reducing power supply to the load when said frequency drops below said lower frequency limit …”.  Examiner’s Note: U.S. Patent Publication No. 2021/0325922 (instant application) disclose “… a classic volt-VAr-frequency-watt droop technique (i.e., where active power is a function of frequency only and reactive power is a function of voltage only)…”).

As per claim 5, Hirst teaches modifying the operation of the load is further based on at least one parameter pertaining to operation of the load (pg. 8, lines 14-19; i.e. “Based on the input mains systems frequency and the sensor signal …, the responsive load controller provides a switch control signal to control the load and its power consumption, based on the signals input to the responsive load controller.”).
As per claim 8, Hirst substantially teaches the Applicant’s claimed invention.  Hirst teaches the limitations of an apparatus for autonomous control of a load, comprising: 
a load controller (Fig. 1, element 7; i.e. a responsive load controller) is part of a load (pg. 7, lines 12-18; i.e. “The responsive load controller is … built into a device which consumes intermittent or varying power from the mains supply.  An example of such a device is a refrigerator …”), wherein the load controller (i) determines a primary control response (i.e. a switch control signal) based on at least one grid parameter measured locally with respect to the load (pg. 5, lines 14-28 and pg. 8, lines 14-19); and 
(ii) modifies operation of the load based on the primary control response (pg. 5, lines 14-28 and pg. 8, lines 19-21; i.e. a simple on-off switch).

Not expressly taught is a microgrid load; 
a load controller that comprises a processor;
a load in a microgrid; and 
wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

	However Bloor, in an analogous art of a responsive load control method (pg. 1, par. [0001]), teaches the missing limitation of a load controller (Fig. 1, element 120) that comprises a processor (pg. 4, par. [0057] and [0058]) for the purpose of control power consumption (pg. 4, par. [0057]).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst to include the addition of a load controller that comprises a processor to ensure load changes are fairly and evenly shared by all power consuming devices (Bloor: pg. 2, par. [0016]). 

	Hirst in view of Bloor does not expressly teach a microgrid load; 
a load in a microgrid; and 
wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

	However Majumder, in an analogous art of power control (pg. 1, par. [0001]), teaches the missing limitations of a microgrid load (pg. 3, par. [0048] and [0049] and Fig. 1, elements 12A-D); and a load (Fig. 1, element 12A-D) in a microgrid (pg. 3, par. [0048] and [0049] and Fig. 1, element 1) for the purpose of controlling power supply on the micro-grid (pg. 3, par. [0048] and [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor to include the addition of a microgrid load; and a load in a microgrid to advantageously provide better balancing performance during a transition phase when islanding (Majumder: pgs. 1-2, par. [0006] and [0016]).

Hirst in view of Bloor in further view of Majumder does not expressly teach wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

However Feng, in an analogous art of droop control (pg. 3, par. [0037]), teaches the missing limitation of using a droop control technique that is shared by another component (i.e. one of a plurality of connected parallel-connected power converters) that affects a grid for determining an amount of current that the another component is using to stabilize the grid (pg. 1, par. [0001] and pg. 3, par. [0038]; [0038] - “Each of the plurality of parallel-connected power converters may include a droop controller. Each droop controller may be operable to modify the output voltage droop characteristic of its respective power converter by varying the dc link reference voltage of its respective power converter based on the output current of its respective power converter and the average of the output currents of the plurality of power converters.”; Examiner’s Note: the limitation of “to stabilize the grid” is a matter of intended use and does not result in any difference in steps/structure between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art) for the purpose of controlling a component in a grid (pg. 1, par. [0001] and pg. 3, par. [0035]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder to include the addition of the limitation of using a droop control technique that is shared by another component that affects a grid for determining an amount of current that the another component is using to stabilize the grid to eliminate unwanted circulating currents flowing between to components (Feng: pg. 1, par. [0010]).

As per claim 9, Hirst teaches the load is modified to achieve a response on the grid that is opposite to that of the primary control response (pg. 5, lines 14-28; i.e. switching off or reducing power supply increases the available power of a mains supply and switching on or increasing power supplied reduces the available power of the mains supply).

As per claim 11, Hirst teaches the droop control technique is a cross-coupled volt-VAr-frequency-watt droop technique (pg. 5, lines 14-28; i.e. “means for switching off or reducing power supply to the load when said frequency drops below said lower frequency limit …”.  Examiner’s Note: U.S. Patent Publication No. 2021/0325922 (instant application) disclose “… a classic volt-VAr-frequency-watt droop technique (i.e., where active power is a function of frequency only and reactive power is a function of voltage only)…”).

As per claim 12, Hirst teaches modifying the operation of the load is further based on at least one parameter pertaining to operation of the load (pg. 8, lines 14-19; i.e. “Based on the input mains systems frequency and the sensor signal …, the responsive load controller provides a switch control signal to control the load and its power consumption, based on the signals input to the responsive load controller.”).
As per claim 15, Hirst substantially the Applicant’s claimed invention.  Hirst teaches the limitation a non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform a method for autonomous control of a load, the method comprising: 
determining, by a load controller (Fig. 1, element 7; i.e. a responsive load controller) is part of a load (pg. 7, lines 12-18; i.e. “The responsive load controller is … built into a device which consumes intermittent or varying power from the mains supply.  An example of such a device is a refrigerator …”), a primary control response (i.e. a switch control signal) based on at least one grid parameter measured locally with respect to the load (pg. 5, lines 14-28 and pg. 8, lines 14-19); and 
modifying, by the load controller (Fig. 1, element 7), operation of the load based on the primary control response (pg. 5, lines 14-28 and pg. 8, lines 19-21; i.e. a simple on-off switch).

Not expressly taught is a microgrid load; 
a load controller that comprises a processor;
a load in a microgrid; and 
wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

	However Bloor, in an analogous art of a responsive load control method (pg. 1, par. [0001]), teaches the missing limitation of a load controller (Fig. 1, element 120) that comprises a processor (pg. 4, par. [0057] and [0058]) for the purpose of control power consumption (pg. 4, par. [0057]).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst to include the addition of a load controller that comprises a processor to ensure load changes are fairly and evenly shared by all power consuming devices (Bloor: pg. 2, par. [0016]). 

	Hirst in view of Bloor does not expressly teach a microgrid load;
a load in a microgrid; and 
wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

	However Majumder, in an analogous art of power control (pg. 1, par. [0001]), teaches the missing limitations of a microgrid load (pg. 3, par. [0048] and [0049] and Fig. 1, elements 12A-D); and a load (Fig. 1, element 12A-D) in a microgrid (pg. 3, par. [0048] and [0049] and Fig. 1, element 1) for the purpose of controlling power supply on the micro-grid (pg. 3, par. [0048] and [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor to include the addition of a microgrid load; and a load in a microgrid to advantageously provide better balancing performance during a transition phase when islanding (Majumder: pgs. 1-2, par. [0006] and [0016]).

Hirst in view of Bloor in further view of Majumder does not expressly teach wherein the primary control response is determined using a droop control technique that is shared by another component that affects the microgrid for determining an amount of current that the another component is using to stabilize the grid.

However Feng, in an analogous art of droop control (pg. 3, par. [0037]), teaches the missing limitation of using a droop control technique that is shared by another component (i.e. one of a plurality of connected parallel-connected power converters) that affects a grid for determining an amount of current that the another component is using to stabilize the grid (pg. 1, par. [0001] and pg. 3, par. [0038]; [0038] - “Each of the plurality of parallel-connected power converters may include a droop controller. Each droop controller may be operable to modify the output voltage droop characteristic of its respective power converter by varying the dc link reference voltage of its respective power converter based on the output current of its respective power converter and the average of the output currents of the plurality of power converters.”; Examiner’s Note: the limitation of “to stabilize the grid” is a matter of intended use and does not result in any difference in steps/structure between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art) for the purpose of controlling a component in a grid (pg. 1, par. [0001] and pg. 3, par. [0035]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder to include the addition of the limitation of using a droop control technique that is shared by another component that affects a grid for determining an amount of current that the another component is using to stabilize the grid to eliminate unwanted circulating currents flowing between to components (Feng: pg. 1, par. [0010]).

As per claim 16, Hirst teaches the load is modified to achieve a response on the grid that is opposite to that of the primary control response (pg. 5, lines 14-28; i.e. switching off or reducing power supply increases the available power of a mains supply and switching on or increasing power supplied reduces the available power of the mains supply).

As per claim 18, Hirst teaches the droop control technique is a cross-coupled volt-VAr-frequency-watt droop technique (pg. 5, lines 14-28; i.e. “means for switching off or reducing power supply to the load when said frequency drops below said lower frequency limit …”.  Examiner’s Note: U.S. Patent Publication No. 2021/0325922 (instant application) disclose “… a classic volt-VAr-frequency-watt droop technique (i.e., where active power is a function of frequency only and reactive power is a function of voltage only)…”).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst in view of Bloor in further view of Majumder, Feng and U.S. Patent Publication No. 2015/0112501 A1 (hereinafter Rombouts).
As per claim 6, Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach the at least one parameter pertaining to operation of the load comprises one or more of present load operating state, amount of current drawn by the load, load criticality, a required operating range for the load, one or more thresholds for increasing current drawn by the load, and one or more thresholds for decreasing current drawn by the load.

However Rombouts, in analogous art of energy management (pg. 1, par. [0002]), teaches the missing limitation of at least one parameter pertaining to operation of a load comprises one or more of present load operating state (pg. 7, par. [0069]; i.e. “The set points for the machines may include whether a machine is on or off, a variable power level for a machine, a temperature for a machine, a pressure for system, a current for a machine, and the number of subloads currently activated.”) for the purpose of controlling a load such that a power level of the load matches as closely as possible to a new power level (pgs. 10-11, par. [0100]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of at least one parameter pertaining to operation of a load comprises one or more of present load operating state to respond rapidly and reliably to changes in grid characteristics (Rombouts: pg. 2, par. [0013]).

As per claim 13, Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach the at least one parameter pertaining to operation of the load comprises one or more of present load operating state, amount of current drawn by the load, load criticality, a required operating range for the load, one or more thresholds for increasing current drawn by the load, and one or more thresholds for decreasing current drawn by the load.

However Rombouts, in analogous art of energy management (pg. 1, par. [0002]), teaches the missing limitation of at least one parameter pertaining to operation of a load comprises one or more of present load operating state (pg. 7, par. [0069]; i.e. “The set points for the machines may include whether a machine is on or off, a variable power level for a machine, a temperature for a machine, a pressure for system, a current for a machine, and the number of subloads currently activated.”) for the purpose of controlling a load such that a power level of the load matches as closely as possible to a new power level (pgs. 10-11, par. [0100]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of at least one parameter pertaining to operation of a load comprises one or more of present load operating state to respond rapidly and reliably to changes in grid characteristics (Rombouts: pg. 2, par. [0013]).

As per claim 19, Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach modifying the operation of the load is further based on at least one parameter pertaining to operation of the load.

However Rombouts, in analogous art of energy management (pg. 1, par. [0002]), teaches the missing limitation of modifying an operation of a load is further based on at least one parameter pertaining to operation of the load (pg. 7, par. [0069]; i.e. “The set points for the machines may include whether a machine is on or off, a variable power level for a machine, a temperature for a machine, a pressure for system, a current for a machine, and the number of subloads currently activated.”) for the purpose of controlling a load such that a power level of the load matches as closely as possible to a new power level (pgs. 10-11, par. [0100]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of modifying an operation of a load is further based on at least one parameter pertaining to operation of the load to respond rapidly and reliably to changes in grid characteristics (Rombouts: pg. 2, par. [0013]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst in view of Bloor in further view of Majumder, Feng and U.S. Patent Publication No. 2011/0181114 A1 (hereinafter Hodges).

As per claim 7, Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach modifying operation of the load is further based on a hysteresis loop for operating the load.

However Hodges, in an analogous art of control of an electrical load (pg. 1, par. [0002]), teaches the missing limitation of modifying operation of a load is further based on a hysteresis loop for operating the load (pg. 5, par. [0072]; i.e. “… controller 140 may include hysteresis for the threshold value in the on-to-off and off-to-on transitions …”) for the purpose of load control (pg. 5, par. [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of modifying operation of a load is further based on a hysteresis loop for operating the load to avoid oscillation and/or undesirable activation and deactivation (Hodges: pg. 5, par. [0072]).

As per claim 14, Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach modifying operation of the load is further based on a hysteresis loop for operating the load.

However Hodges, in an analogous art of control of an electrical load (pg. 1, par. [0002]), teaches the missing limitation of modifying operation of a load is further based on a hysteresis loop for operating the load (pg. 5, par. [0072]; i.e. “… controller 140 may include hysteresis for the threshold value in the on-to-off and off-to-on transitions …”) for the purpose of load control (pg. 5, par. [0072]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of modifying operation of a load is further based on a hysteresis loop for operating the load to avoid oscillation and/or undesirable activation and deactivation (Hodges: pg. 5, par. [0072]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirst in view of Bloor in further view of Majumder, Feng, Rombouts and Hodges.

As per claim 20, Hirst in view of Bloor in further view of Majumder, Feng and Rombouts does not expressly teach wherein modifying operation of the load is further based on a hysteresis loop for operating the load.

However Hodges, in an analogous art of control of an electrical load (pg. 1, par. [0002]), teaches the missing limitation of modifying operation of a load is further based on a hysteresis loop for operating the load (pg. 5, par. [0072]; i.e. “… controller 140 may include hysteresis for the threshold value in the on-to-off and off-to-on transitions …”) for the purpose of load control (pg. 5, par. [0072]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder, Feng and Rombouts to include the addition of the limitation of modifying operation of a load is further based on a hysteresis loop for operating the load to avoid oscillation and/or undesirable activation and deactivation (Hodges: pg. 5, par. [0072]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst in view of Bloor in further view of Majumder, Feng and U.S. Patent Publication No. 2016/0248260 A1 (hereinafter (Kulyk).

As per claim 21, Hirst in view of Bloor does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

However Majumder, in an analogous art of power control (pg. 1, par. [0001]), teaches the missing limitation of the microgrid load (pg. 3, par. [0048] and [0049] and Fig. 1, elements 12A-D) for the purpose of controlling power supply on the micro-grid (pg. 3, par. [0048] and [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor to include the addition of the limitation of the microgrid load to advantageously provide better balancing performance during a transition phase when islanding (Majumder: pgs. 1-2, par. [0006] and [0016]).

Hirst in view of Bloor in further view of Majumder does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

However Kulyk, in analogous art of managing energy consuming devices (pg. 2, par. [0075]), teaches the missing limitation of another component that affects a grid is at least one of a load (pg. 7, par. [0084]-[0087]; i.e. [0086] – “the controller includes a processor configured to generate the set of load state data from the load”; and [0087] - “… the processor compiles the sets of load state data received by the transceiver from the other apparatuses. The processor then utilizes the compiled sets of load state data from the group of loads in order to make an enablement state decision for the load”) for the purpose of making an enablement state decision for a load (pg. 3, par. [0031] and pg. 7, par. [0087]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of another component that affects a grid is at least one of a load to advantageously manage frequency regulation allowing loads to react timely, without loss of an ability to meet goals. (Kulyk: pg. 3, par. [0030]).

As per claim 22, Hirst in view of Bloor does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

However Majumder, in an analogous art of power control (pg. 1, par. [0001]), teaches the missing limitation of the microgrid load (pg. 3, par. [0048] and [0049] and Fig. 1, elements 12A-D) for the purpose of controlling power supply on the micro-grid (pg. 3, par. [0048] and [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor to include the addition of the limitation of the microgrid load to advantageously provide better balancing performance during a transition phase when islanding (Majumder: pgs. 1-2, par. [0006] and [0016]).

Hirst in view of Bloor in further view of Majumder does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

However Kulyk, in analogous art of managing energy consuming devices (pg. 2, par. [0075]), teaches the missing limitation of another component that affects a grid is at least one of a load (pg. 7, par. [0084]-[0087]; i.e. [0086] – “the controller includes a processor configured to generate the set of load state data from the load”; and [0087] - “… the processor compiles the sets of load state data received by the transceiver from the other apparatuses. The processor then utilizes the compiled sets of load state data from the group of loads in order to make an enablement state decision for the load”) for the purpose of making an enablement state decision for a load (pg. 3, par. [0031] and pg. 7, par. [0087]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of another component that affects a grid is at least one of a load to advantageously manage frequency regulation allowing loads to react timely, without loss of an ability to meet goals. (Kulyk: pg. 3, par. [0030]).

As per claim 23, Hirst in view of Bloor does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.
However Majumder, in an analogous art of power control (pg. 1, par. [0001]), teaches the missing limitation of the microgrid load (pg. 3, par. [0048] and [0049] and Fig. 1, elements 12A-D) for the purpose of controlling power supply on the micro-grid (pg. 3, par. [0048] and [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor to include the addition of the limitation of the microgrid load to advantageously provide better balancing performance during a transition phase when islanding (Majumder: pgs. 1-2, par. [0006] and [0016]).

Hirst in view of Bloor in further view of Majumder does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.

Hirst in view of Bloor in further view of Majumder and Feng does not expressly teach the another component that affects the microgrid is at least one of a load, a power conditioner, or a generator.
However Kulyk, in analogous art of managing energy consuming devices (pg. 2, par. [0075]), teaches the missing limitation of another component that affects a grid is at least one of a load (pg. 7, par. [0084]-[0087]; i.e. [0086] – “the controller includes a processor configured to generate the set of load state data from the load”; and [0087] - “… the processor compiles the sets of load state data received by the transceiver from the other apparatuses. The processor then utilizes the compiled sets of load state data from the group of loads in order to make an enablement state decision for the load”) for the purpose of making an enablement state decision for a load (pg. 3, par. [0031] and pg. 7, par. [0087]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hirst in view of Bloor in further view of Majumder and Feng to include the addition of the limitation of another component that affects a grid is at least one of a load to advantageously manage frequency regulation allowing loads to react timely, without loss of an ability to meet goals. (Kulyk: pg. 3, par. [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to power/energy monitoring and management. 

European Patent Publication No. EP 3 496 225 A1 discloses performing droop control of one or more power sources or devices such as generators or energy storage modules.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L NORTON/Primary Examiner, Art Unit 2117